UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2017



SAMUEL J. SWIGER; BRENDA FRAZIER SWIGER,
individually and as next friends of Joseph
Shawn Swiger, an infant, and all individually
as representatives of a class of other
similarly situated individuals,

                                          Plaintiffs - Appellants,

          versus


UNITED VALLEY INSURANCE COMPANY, a foreign
corporation doing business in West Virginia;
UGI CORPORATION, a foreign corporation doing
business in West Virginia; LON R. GREENBERG;
EUGENE VAN BISSELL; CRAWFORD & COMPANY, a/k/a
Crawford   &  Company   Insurance   Adjusters,
Incorporated, a corporation doing business in
West Virginia; MARK P. GRIFFITH, Individually;
DANIEL W. HOOVER, Individually,

                                           Defendants - Appellees,

          and


R. PAUL GRADY; ENERGY INSURANCE MUTUAL, LTD;
ACE GROUP OF COMPANIES; ACE INSURANCE COMPANY;
ACE USA; ASSOCIATED ELECTRIC & GAS INSURANCE
SERVICES, LTD; NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, INCORPORATED; STARR
EXPRESS LIABILITY INSURANCE COMPANY, LTD;
AMERICAN INTERNATIONAL GROUP, INCORPORATED,

                                                       Defendants.
Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-05-52-1-IMK)


Submitted:   May 31, 2006                  Decided:    July 11, 2006


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David J. Romano, James R. Fox, ROMANO LAW OFFICE, Clarksburg, West
Virginia, for Appellants. Jay N. Varon, Melinda F. Levitt, FOLEY
& LARDNER, LLP, Washington, D.C.; James A. Varner, Sr., Debra
Tedeschi Herron, Tiffany R. Durst, MCNEER, HIGHLAND, MCMUNN AND
VARNER, L.C., Clarksburg, West Virginia; Richard J. Bolen, Melissa
Dodd Veltri, Erin E. Rich, HUDDLESTON & BOLEN LLP, Huntington, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             Samuel J. Swiger and Brenda Frazier Swiger appeal the

district court’s order denying their request for attorney’s fees.

We   have    reviewed   the   record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See Swiger v. United Valley Ins. Co., No. CA-05-52-1-IMK

(N.D. W. Va. Aug. 8, 2005).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the   court    and    argument     would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                      - 3 -